Opinion issued May 23, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00271-CV
                            ———————————
                     IN THE INTEREST OF T.H., A Child



                    On Appeal from the 415th District Court
                            Parker County, Texas1
                       Trial Court Case No. CV18-1783


                          MEMORANDUM OPINION
      Appellant, R.S.H., incarcerated and proceeding pro se, filed a notice of appeal

from the trial court’s February 8, 2019 order in a suit affecting the parent-child


1
      The Texas Supreme Court transferred this appeal from the Second Court of
      Appeals to this Court pursuant to its docket equalization powers. See TEX. GOV’T
      CODE ANN. § 73.001 (West 2013); Misc. Docket No. 19-9022 (Tex. Mar. 26,
      2019). We are unaware of any conflict between the precedent of the Second Court
      of Appeals and that of this Court on any relevant issue. See TEX. R. APP. P. 41.3.
relationship in this paternity and child support case. Appellant has filed several pro

se motions in this Court. However, the district clerk filed a special clerk’s record

attaching the trial court’s April 12, 2019 order granting the motion for new trial. We

dismiss this appeal for want of jurisdiction.

      We are authorized by statute to consider an appeal from a “final order”

rendered under Title 5 of the Family Code. See TEX. FAM. CODE ANN. § 109.002(b)

(West 2014); see, e.g., Brejon v. Johnson, 314 S.W.3d 26, 33 (Tex. App.—Houston

[1st Dist.] 2009, no pet.). However, when the trial court grants a motion for new

trial, the case is reinstated on the trial court’s docket and will proceed to trial as

though no trial had been previously conducted. Wilkins v. Methodist Health Care

Sys., 160 S.W.3d 559, 563 (Tex. 2005). The granting of a new trial renders the

appeal moot, and this Court lacks jurisdiction over the appeal. See Galvan v. Harris

Cty., No. 01-09-00884-CV, 2011 WL 345677, at *1 (Tex. App.—Houston [1st Dist.]

Jan. 31, 2011, no pet.) (per curiam) (mem. op.) (dismissing appeal as moot after trial

court signed order granting new trial).

      On May 2, 2019, the Clerk of this Court notified appellant that this appeal was

subject to dismissal for want of jurisdiction unless he timely responded within ten

days of that notice and showed how this Court had jurisdiction over this appeal. See

TEX. R. APP. P. 42.3(a), (c). Appellant filed six pro se motions in this Court,

including motions to recuse the Office of the Attorney General and for a paternity


                                          2
test. He timely filed a pro se response attaching the order granting the motion for

new trial and requesting, among other things, a counterclaim of $3 million against

the Office of the Attorney General. However, appellant’s response was inadequate

to show how this Court still has jurisdiction over this appeal.

      Accordingly, because the trial court signed an order granting a new trial after

the notice of appeal was filed, we dismiss this appeal for want of jurisdiction. See

TEX. R. APP. P. 42.1(a)(1), 43.2(f). We dismiss all pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                          3